GILBERT, Circuit Judge (dissenting).
The statute which imposes a tax on passengers not citizens of the United States arriving on vessels coming from a foreign country to a port within the United States contains the express provision that:
“The head tax herein provided for shall not be levied upon aliens in transit through the United States.”
The act further provides that the commissioner general of immigration shall establish such rules not inconsistent with the law as he shall deem best calculated for carrying out the provisions of the act, “and for protecting the United States and aliens migrating thereto from fraud and loss.” This provision for the protection of aliens evidently refers to aliens in transit through the United States, for other aliens can need no protection. The commissioner general of immigration has seen fit to protect the United States and the aliens migrating thereto' from fraud and loss by requiring the payment of the head tax by every alien who arrives at a port of the United States in transit therethrough, and by leaving him the doubtful remedy of obtaining repayment thereof upon proof satisfactory to the immigration officer in charge at the port of arrival that he has passed through and out of the United States by a direct and continuous journey. In other words, the plain intendment of the statute is violated in the first instance by levying the tax upon aliens who, the law says, shall be exempt from the tax; but it is said that the law is not violated, for the reason that provision is made for refunding the tax so levied. Just what kind of proof shall be required of such aliens in order to recover the money paid is not specified in the rules and regulations. >;
The district attorney in his brief suggests that by use of a photograph, a description in duplicate, and an affidavit before a United States consul at the foreign port or place to which the immigrant is going, the honesty of his past purpose and representation may become a demonstrated fact. But it is too plain to require discussion that such a regulation would impose a burden which no traveler through the United States is going to assume. The expense of the proofs, photograph, description, and affidavit would certainly exceed the amount of the head tax, to say nothing of the time and trouble involved in obtaining them. If the possession of through tickets to European ports by way of the United States is not sufficient to convince the collector of the port of San Francisco that the holders thereof are in transit through the United States, it is not perceivable how any scheme can be devised by which they can thereafter prove to his satisfaction that they did in fact carry out their professed purpose, without incurring a burden of expense and trouble so great as to effectually deter them from undertaking it. It is true that in the case of Fok Yung Yo v. United States, 185 U. S. 296, 22 Sup. Ct. 686, 46 L. Ed. 917, the court sustained the action of the commissioner of immigration in requiring a bond of a Chinese laborer in transit through the United States; but the authority to impose that burden was found in the express terms of the treaty of December 8, 1894, by which it was stipulated that Chinese laborers in the course of their journey to or from other countries should be subject to such regulations by the government of the United States as might be necessary to prevent said privilege of transit *836from being abused. Here there,is no such treaty regulation. There is nothing but the plain statutory provision that no head tax shall be imposed upon alien passengers in transit.
The effect of the regulation of the commissioner of immigration is clearly to impose such a head tax, and for that reason I think the judgment of the Circuit Court should be affirmed.